Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal brief
In view of the Appeal Brief filed on 12/4/20, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                             
 




Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0009] and [0032] teach the phosphor can be a “halophosphoric acid chloride phosphor”. The Examiner was unable to find any phosphor composition referred to as a “halophosphoric acid chloride phosphor” in the art and thus it is unclear what phosphor composition are actually being disclosed by this phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 teaches the phosphor can be a “halophosphoric acid chloride phosphor”. The Examiner was unable to find any phosphor composition referred to as a “halophosphoric acid chloride phosphor” in the art and thus it is unclear what phosphor composition are actually being claimed by this phrase. Claims 3-7 do not define what 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mayahara (JP 2011-187798).
Regarding claim 1, Mayahara teaches a wavelength conversion member (Abstract, [0008]) formed of an inorganic phosphor dispersed in a glass matrix, wherein
the glass matrix contains, in % by mole, 60 to 85% SiO2, 4.3 to 20% B2O3, 0 to 25% AI2O3, 0 to 3% Li2O, 0 to 3% Na20, 0 to 3% K2O, 0 to 1% Li20+Na20+K20 , 0 to 35% MgO, 0 to 35% CaO, 0 to 35% SrO, 0 to 35% BaO, 0.1 to 45% MgO+CaO+SrO+BaO, and 0 to 5% ZnO ([0035], also see other Example compositions), the glass matrix has softening point of 806-1100                         
                            ℃
                        
                     (820                        
                            ℃
                        
                      in Example 1,2,3 in the Table, with 65% of SiO2,5% of B2O3,and considering all the other elements involving 0% in the claim  as being Zero except  BaO that is considered as 30%, therefore MgO+CaO+SrO+BaO = 0+0+0+30% of BaO in the Example 2 of Table 1 pertaining to 820                        
                            ℃
                        
                     of softening temperature) and the inorganic phosphor is at least one selected from the group consisting of an oxide phosphor, a nitride phosphor, an 
Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed member and device.
Regarding claim 3, Mayahara teaches wavelength conversion member, containing the inorganic phosphor in an amount of 0.01 to 70% by mass ([0050]).
Regarding claim 4, Mayahara teaches a wavelength conversion member, being made of a sintered powder body ([0014]).
Regarding claim 5, Mayahara teaches a light emitting device comprising: the wavelength conversion member; and a light source operable to irradiate the wavelength conversion member with excitation light ([0022]).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mayahara in view of Fujita (JP 2015-199640, cited previously)
Regarding claim 6, Mayahara teaches the invention set forth in claim 5 above but is silent regarding on-vehicle lighting in which the light emitting device is used.
Fujita teaches on-vehicle lighting in which the light emitting device is used.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the light source of Mayahar for vehicle lamp as disclosed in Fujita in order to Improve temporal luminescence intensity ([0008,[0073] of Fujita).
Regarding claim 7, Mayahara in view of Fujita teaches on-vehicle lighting for use as a headlamp ([0073] of Fujita, the same reason to combine art as in claim 7 applies).
 	Response to arguments
The arguments filed by the appeal brief on 12/4/20 is acknowledged and were found to be persuasive, however they are moot in light of new grounds of rejection.
					Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875